--------------------------------------------------------------------------------

EXHIBIT 10.1

THE SECURITIES OFFERED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933 (THE "ACT"), AND ARE PROPOSED TO BE ISSUED IN RELIANCE UPON AN EXEMPTION
FROM THE REGISTRATION REQUIREMENTS OF THE ACT PROVIDED BY REGULATION S
PROMULGATED UNDER THE ACT. UPON ANY SALE, SUCH SECURITIES MAY NOT BE REOFFERED
FOR SALE OR RESOLD OR OTHERWISE TRANSFERRED EXCEPT IN ACCORDANCE WITH THE
PROVISIONS OF REGULATION S, PURSUANT TO AN EFFECTIVE REGISTRATION UNDER THE ACT,
OR PURSUANT TO AN AVAILABLE EXEMPTION FROM REGISTRATION UNDER THE ACT. HEDGING
TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE
WITH THE ACT.

REGULATION S SUBSCRIPTION AGREEMENT

THIS AGREEMENT is made as of this ________________ day of _____________________,
2006.

BETWEEN:

(hereinafter called the "Subscriber")

OF THE FIRST PART

AND:

SILVERADO GOLD MINES LTD.,
a British Columbia company
(hereinafter called the “Company")

OF THE SECOND PART

THE PARTIES HEREBY AGREE AS FOLLOWS:

1.

DEFINITIONS

1.1           The following terms will have the following meanings for all
purposes of this Agreement.

  (a)

"Agreement" shall mean this Agreement, and all schedules and amendments to the
Agreement.

        (b)

“Common Shares” means the common shares of the Company without par value.

        (c)

"Exchange Act" shall mean the United States Securities Exchange Act of 1934, as
amended.

        (d)

“Subscriber” shall mean

        (e)

"Offering" shall mean the offering of the Units by the Company.

        (f)

“Purchase Price” means the purchase price payable by the Subscriber to the
Company in consideration for the purchase and sale of the Units in accordance
with Section 2.1 of this Agreement.


--------------------------------------------------------------------------------

2

  (g)

"SEC" shall mean the United States Securities and Exchange Commission.

        (h)

"Securities Act" shall mean the United States Securities Act of 1933, as
amended.

        (i)

"Shares" means those common shares to be purchased by the Subscriber and
comprising a portion of the Units;

        (j)

“Unit” means a unit consisting of one Share and one “Series A Warrant”.

        (k)

“Series A Warrant” means the subscriber will be entitled to purchase one
additional common share of the Company at a price of $ per share during the one
year period from the closing of this offering;

        (l)

“Warrant Shares” means the common shares issuable upon exercise of the Warrants;

1.2           The following schedules are attached to and form part of this
Agreement:

Schedule A British Columbia Definition of Accredited Investor

1.3           All dollar amounts referred to in this agreement are in United
States funds, unless expressly stated otherwise.

2.

PURCHASE AND SALE OF UNITS

2.1           Subject to the terms and conditions of this Agreement, the
Subscriber hereby subscribes for and agrees to purchase from the Company such
number of Units as is set forth upon the signature page hereof at a price equal
to $ per Unit. Upon execution, the subscription by the Subscriber will be
irrevocable.

2.2           The Purchase Price is payable by the Subscriber contemporaneously
with the execution and delivery of this Subscription Agreement and will be
advanced to the Company or its solicitors. The Subscriber acknowledges that if
the funds are advanced to the Company’s solicitors, the solicitors shall release
such funds to the Company on confirmation by the Company that it will accept the
subscription.

2.3           Upon execution by the Company, the Company agrees to sell such
Units to the Subscriber for the Purchase Price subject to the Company's right to
sell to the Subscriber such lesser number of Units as it may, in its sole
discretion, deem necessary or desirable.

2.4           Any acceptance by the Company of the Subscription is conditional
upon compliance with all securities laws and other applicable laws of the
jurisdiction in which the Subscriber is resident. Each Subscriber will deliver
to the Company all other documentation, agreements, representations and
requisite government forms required by the lawyers for the Company as required
to comply with all securities laws and other applicable laws of the jurisdiction
of the Subscriber.

2.5           Pending acceptance of this subscription by the Company, all funds
paid by the Subscriber shall be deposited by the Company and immediately
available to the Company for its corporate purposes. In the event the
subscription is not accepted, the subscription funds will be returned to the
Subscriber by the Company.

2.6           The Subscriber hereby authorizes and directs the Company to
deliver the securities to be issued to such Subscriber pursuant to this
Agreement to the Subscriber’s address indicated on the signature page of this
Agreement.

--------------------------------------------------------------------------------

3


2.7           The Subscriber acknowledges and agrees that the subscription for
the Units and the Company's acceptance of the subscription is not subject to any
minimum subscription for the Offering.

3.

REGULATION S AGREEMENTS OF THE SUBSCRIBER

3.1           The Subscriber represents and warrants to the Company that the
Subscriber is not a “U.S. Person” as defined by Regulation S of the Securities
Act and is not acquiring the Units for the account or benefit of a U.S. Person.

A “U.S. Person” is defined by Regulation S of the Act to be any person who is:

  (a)

any natural person resident in the United States;

          (b)

any partnership or corporation organized or incorporated under the laws of the
United States;

          (c)

any estate of which any executor or administrator is a U.S. person;

          (d)

any trust of which any trustee is a U.S. person;

          (e)

any agency or branch of a foreign entity located in the United States;

          (f)

any non-discretionary account or similar account (other than an estate or trust)
held by a dealer or other fiduciary organized, incorporate, or (if an
individual) resident in the United States; and

          (g)

any partnership or corporation if:

          (i)

organized or incorporated under the laws of any foreign jurisdiction; and

          (ii)

formed by a U.S. person principally for the purpose of investing in securities
not registered under the Act, unless it is organized or incorporated, and owned,
by accredited Subscribers [as defined in Section 230.501(a) of the Act] who are
not natural persons, estates or trusts.

3.2           The Subscriber acknowledges that the Subscriber was not in the
United States at the time the offer to purchase the Units was received.

3.3           The Subscriber acknowledges that the Units, the Shares, the
Warrants and the Warrant Shares are “restricted securities” within the meaning
of the Securities Act and will be issued to the Subscriber in accordance with
Regulation S of the Securities Act.

3.4           The Subscriber agrees not to engage in hedging transactions with
regard to the Units, the Shares, the Warrants or the Warrant Shares unless in
compliance with the Securities Act.

3.5           The Subscriber and the Company agree that the Company will refuse
to register any transfer of the Units, the Shares, the Warrants or the Warrant
Shares not made in accordance with the provisions of Regulation S of the
Securities Act, pursuant to registration under the Securities Act, pursuant to
an available exemption from registration, or pursuant to this Agreement.

3.6            The Subscriber agrees to resell the Units, the Shares, the
Warrants and the Warrant Shares only in accordance with the provisions of
Regulation S of the Securities Act,

--------------------------------------------------------------------------------

4


pursuant to registration under the Securities Act, or pursuant to an available
exemption from registration pursuant to the Securities Act.

3.7           The Subscriber acknowledges and agrees that all certificates
representing the Units, the Shares, the Warrants and the Warrant Shares will be
endorsed with the following legend in accordance with Regulation S of the
Securities Act:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933 (THE "ACT"), AND HAVE BEEN ISSUED IN RELIANCE UPON AN
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE ACT PROVIDED BY REGULATION S
PROMULGATED UNDER THE ACT. SUCH SECURITIES MAY NOT BE REOFFERED FOR SALE OR
RESOLD OR OTHERWISE TRANSFERRED EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF
REGULATION S, PURSUANT TO AN EFFECTIVE REGISTRATION UNDER THE ACT, OR PURSUANT
TO AN AVAILABLE EXEMPTION FROM REGISTRATION UNDER THE ACT. HEDGING TRANSACTIONS
INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE
ACT”.

4.

REPRESENTATIONS AND WARRANTIES OF THE SUBSCRIBER

The Subscriber, represents and warrants to the Company as follows, and
acknowledges that the Company is relying upon such covenants, representations
and warranties in connection with the sale of the Units to such Subscriber:

4.1            The Subscriber is an investor in securities of companies in the
development stage and acknowledges that it is able to fend for itself, can bear
the economic risk of its investment, and has such knowledge and experience in
financial or business matters such that it is capable of evaluating the merits
and risks of the investment in the Units. The Subscriber can bear the economic
risk of this investment, and was not organized for the purpose of acquiring the
Units.

4.2           The Subscriber has had full opportunity to review the Company’s
filings with the SEC pursuant to the Securities Exchange Act of 1934, including
the Company’s annual reports on Form 10-KSB and quarterly reports on Form
10-QSB, and additional information regarding the business and financial
condition of the Company. The Subscriber believes it has received all the
information it considers necessary or appropriate for deciding whether to
purchase the Units. The Subscriber further represents that it has had an
opportunity to ask questions and receive answers from the Company regarding the
terms and conditions of the Offering and the business, properties, prospects and
financial condition of the Company. The Subscriber has had full opportunity to
discuss this information with the Subscriber’s legal and financial advisers
prior to execution of this Agreement.

4.3            The Subscriber acknowledges that the offering of the Units by the
Company has not been reviewed by the SEC and that the Units are being issued by
the Company pursuant to an exemption from registration under the Securities Act.

4.4           The Subscribers understands that the Units it is purchasing are
characterized as "restricted securities" under the Securities Act inasmuch as
they are being acquired from the Company in a transaction not involving a public
offering and that under such laws and applicable regulations such securities may
be resold without registration under the Securities Act only in certain limited
circumstances. In this connection, the Subscriber represents that it is familiar
with SEC Rule 144, as presently in effect, and understands the resale
limitations imposed thereby and by the Securities Act.

4.5            The Units will be acquired by the Subscriber for investment for
the Subscriber's own account, not as a nominee or agent, and not with a view to
the resale or distribution of any part thereof, and that the Subscriber has no
present intention of selling, granting any participation in, or

--------------------------------------------------------------------------------

5


otherwise distributing the same. The Subscriber does not have any contract,
undertaking, agreement or arrangement with any person to sell, transfer or grant
participations to such person or to any third person, with respect to any of the
Units.

4.6           An investment in the Company is highly speculative and only
Subscribers who can afford the loss of their entire investment should consider
investing in the Company and the Units. The Subscriber is financially able to
bear the economic risks of an investment in the Company.

4.7           The Subscriber recognizes that the purchase of the Units involves
a high degree of risk in that the Company is in the early stages of development
of its business and may require substantial funds in addition to the proceeds of
this private placement.

4.8           The Subscriber is not aware of any advertisement of the Units.

4.9           This Agreement has been duly authorized, validly executed and
delivered by the
Subscriber.

4.10           The Subscriber has satisfied himself or herself as to the full
observance of the laws of his or her jurisdiction in connection with any
invitation to subscribe for the Units or any use of this Agreement, including
(i) the legal requirements within his jurisdiction for the purchase of the
Units; (ii) any foreign exchange restrictions applicable to such purchase; (iii)
any governmental or other consents that may need to be obtained; (iv) the income
tax and other tax consequences, if any, that may be relevant to an investment in
the Units; and (v) any restrictions on transfer applicable to any disposition of
the Units imposed by the jurisdiction in which the Subscriber is resident.

5.

BRITISH COLUMBIA MATTERS

5.1           The Subscriber represents and warrants to the Company that the
Subscriber is an “Accredited Investor” as defined by Subsection 1.1 of
Multilateral Instrument 45-103 adopted by the British Columbia Securities
Commission and as outlined in Schedule A attached to this Subscription
Agreement.

5.2           The Subscriber represents and warrants to the Company that the
Subscriber is not a resident of British Columbia.

5.3           The Subscriber acknowledges that the Shares, the Warrants and the
Warrant Shares may not be sold or otherwise disposed of for value in British
Columbia, except pursuant to either a prospectus or statutory exemption
available only in specific and limited circumstances.

6.

MISCELLANEOUS

6.1           Any notice or other communication given hereunder shall be deemed
sufficient if in writing and sent by registered or certified mail, return
receipt requested, addressed to the Company, at its head office at Suite 505,
1111 West Georgia Street, Vancouver British Columbia V6E 4M3, Attention: Mr.
Garry Anselmo, President, and to the Subscriber at his/her address indicated on
the last page of this Subscription Agreement. Notices shall be deemed to have
been given on the date of mailing, except notices of change of address, which
shall be deemed to have been given when received.

6.2           The parties agree to execute and deliver all such further
documents, agreements and instruments and take such other and further action as
may be necessary or appropriate to carry out the purposes and intent of this
Subscription Agreement.

6.3           This Agreement will be governed by and construed in accordance
with the laws of the Province of British Columbia applicable to contracts made
and to be performed therein. The

--------------------------------------------------------------------------------

6


parties hereby submit to personal jurisdiction in the Courts of the Province of
British Columbia for the enforcement of this Agreement and waive any and all
rights under the laws of any state to object to jurisdiction within the Province
of British Columbia for the purposes of litigation to enforce this Agreement.

IN WITNESS WHEREOF, this Subscription Agreement is executed as of the day and
year first written above.

Number of Units Subscribed For:           Signature of Subscriber:       Name of
Subscriber:       Address of Subscriber:  


ACCEPTED BY:       SILVERADO GOLD MINES LTD.       Signature of Authorized
Signatory:       Name of Authorized Signatory: Garry L. Anselmo     Position of
Authorized Signatory: President     Date of Acceptance:                        
                         , 2006


--------------------------------------------------------------------------------

SCHEDULE A
BRITISH COLUMBIA DEFINITION OF “ACCREDITED INVESTOR”

“Accredited Investor” means:

(a)

a Canadian financial institution, or an authorized foreign bank listed in
Schedule III of the Bank Act (Canada);

    (b)

the Business Development Bank of Canada incorporated under the Business
Development Bank of Canada Act (Canada);

    (c)

an association under the Cooperative Credit Associations Act (Canada) located in
Canada;

    (d)

a subsidiary of any person or company referred to in paragraphs (a) to (c),
where the person or company owns all of the voting securities of the subsidiary,
except the voting securities required by law to be owned by directors of that
subsidiary;

    (e)

a person or company registered under the securities legislation, or under the
securities legislation of another jurisdiction of Canada, as an adviser or
dealer, other than a limited market dealer registered under the Securities Act
(Ontario);

    (f)

an individual registered or formerly registered under the securities
legislation, or under the securities legislation of another jurisdiction of
Canada, as a representative of a person or company referred to in paragraph (e);

    (g)

the government of Canada or a province, or any crown corporation or agency of
the government of Canada or a province;

    (h)

a municipality, public board or commission in Canada;

    (i)

any national, federal, state, provincial, territorial or municipal government of
or in any foreign jurisdiction, or any agency of that government;

    (j)

a pension fund that is regulated by either the Office of the Superintendent of
financial Institutions (Canada) or a provincial pension commission or similar
regulatory authority;

    (k)

a registered charity under the Income Tax Act (Canada);

    (l)

an individual who, either alone or jointly with a spouse, beneficially owns,
directly or indirectly, financial assets having an aggregate realizable value
that before taxes, but net of any related liabilities, exceeds $1,000,000;

    (m)

an individual whose net income before taxes exceeded $200,000 in each of the two
most recent years or whose net income before taxes combined with that of a
spouse exceeded $300,000 in each of the two most recent years and the current
year;

    (n)

a corporation, limited partnership, limited liability partnership, trust or
estate, other than a mutual fund or non-redeemable investment fund, that had net
assets of at least $5,000,000 as shown on its most recently prepared financial
statements;

    (o)

a mutual fund or non-redeemable investment fund that, in the local jurisdiction,
distributes its securities only to persons or companies that are accredited
investors;

    (p)

a mutual fund or non-redeemable investment fund that, in the local jurisdiction,
distributes its securities under a prospectus for which the regulator has issued
a receipt;

    (q)

an entity organized in a foreign jurisdiction that is analogous to any of the
entities referred to in paragraphs (a) through (e) and paragraph (j) in form and
function; or

    (r)

a person or company in respect of which all of the owners of interests, direct
or indirect, legal or beneficial, are persons or companies that are accredited
investors.


--------------------------------------------------------------------------------